Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jeffrey Mickens, Appellant                            Appeal from the 123rd District Court of
                                                      Panola County, Texas (Tr. Ct. No. 2018-C-
No. 06-19-00195-CR        v.                          081). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jeffrey Mickens, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 9, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk